Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejoinder
The restriction requirement as set forth in the Office action mailed on 01/02/2019, has been reconsidered in view of the allowability of claims directed to the inventive composition of the instant claims pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn because all the claims directed to the non-elected species of: i) antiemetic agent; ii) benzodiazepine; and iii) anti-inflammatory agent, have been found to be free of art. 
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instantly claimed invention is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
1) Gupta et al (European J. Pharmacology, 2014, 744, 59-66), discloses the utility of ondansetron (an antiemetic), in the treatment of depression (see title of the article and abstract). However, Gupta et al fails to teach or suggest using ondansetron as a first preparation in combination with a second preparation comprising an intravenous infusion of a mixture of ketamine and a benzodiazepine.
2) Murrough et al (Biological Psychiatry, 2013, 74, 250-256), discloses utility of ketamine infusion in the treatment of depression (see title of the article and abstract). However, Murrough et al fails to teach or suggest using as a first preparation comprising an antiemetic in combination with a second preparation comprising an intravenous infusion of a mixture of ketamine and a benzodiazepine.
3) Vozoris et al (Drugs & Aging, 2013, 30, 183-192), discloses the utility of benzodiazepines such as lorazepam, in the treatment of depression, insomnia and anxiety (see abstract and Table 1). However, Vozoris et al fails to teach or suggest using ondansetron as a first preparation in combination with a second preparation comprising an intravenous infusion of a mixture of ketamine and a benzodiazepine.
4) Ford et al (Australian & New Zealand J. Psychiatry, 2015, I-I), discloses that concomitant administration of oral benzodiazepine with ketamine infusion in patients with bipolar disorder (see page I-I). However, Ford et al fails to teach or suggest administration of a preparation comprising an intravenous infusion of a mixture of ketamine and a benzodiazepine.
Conclusions
Claims 1-19 and 21-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IBRAHIM D BORI/						
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629